94 F.3d 658
320 U.S.App.D.C. 324
MONEY STATION, INC., Petitioner,v.BOARD OF GOVERNORS OF the FEDERAL RESERVE SYSTEM, Respondent.Banc One Corporation, et al., Intervenors.
Nos. 95-1182, 95-1243.
United States Court of Appeals,District of Columbia Circuit.
July 31, 1996.

Before:  EDWARDS, Chief Judge, WALD, SILBERMAN, BUCKLEY, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS and TATEL, Circuit Judges
ORDER
PER CURIAM.


1
Prior report:  81 F.3d 1128.


2
Upon consideration of the Suggestions For Rehearing In Banc of respondent and intervenors, the response thereto, and the vote by a majority of the judges of the court in regular, active service in favor of the suggestions, it is


3
ORDERED that the suggestions are granted.  These cases will be reheard by the court sitting in banc.   The judgment filed herein on April 23, 1996, is vacated.


4
A future order will govern further proceedings.